Title: To Thomas Jefferson from Archibald Cary, 22 July 1779
From: Cary, Archibald
To: Jefferson, Thomas



Sir
Ampthill July 22d. 1779.

Inclosed you have a State of Ballandines Account with the Country for the Works at Westham, also Ballandine and Reveley for the Buckingham Furnace.
You will also find Inclosed, his Deed to and Agrement with Mr. Richd. Adams and others for the Air Furnace and Canal.
I have also Sent as it will Save the Trouble of haveing recourse to the Journals of Assembly the Papers you Sent Containing their resolutions, with the report of the Gentlemen appointed to Settle the Inclosed Accounts.
As Ballandine is now Going down to wait on you I think it nesasary to Say Something as to a letter of his directed to My Self Messrs. Carrington and Southall. We Met the First day at Westham, and examined the whole Accounts but from the Finess, and I may Say the Villany of the Man, it was impossable to draw up a report and Coppy the Accounts and we Adj[ourned] to Richmond, the next day where he was to attend, but as you will see by his letter he did not.
He tells us we appeard determined not to assist in the repairing the Dam, and points out the Consiquence. For answer to that we refer to his Agreement, which I must observe he never comply’d with, as the Dam nor even the Canal so far as the Boaring Mill was ever Compleated, the Dam so little Secured, that I my Self told him it would not Stand a Common Fresh, and pointed out what was Wanting. This he Acknowledged and told me it Should be done, but the Dam Stood 12 Months, after and he never did what he Say’d was Nesasary to Secure it.
He also with much insolence says we did not attend to the letter of our appointment, and our principle View was to Ruin him. To this I shall say that he will ruin the Country had we the Wealth of Potosi to have recourse to, if we Go on with him. He Sets great Value on the Grant he made of the Land and use of the Water, but it is to be observ’d he Gave for the whole of what he possesses at the place not more than 5 or 6 pound, that what we paid him for 3 ½ acres and the Water was presisely what he demanded, and that when he had Compleated the Works the Country was to be at half the expence of repairs.
His last paragraph, was not in our power to do any thing about, as we had no power to purchase him out, but it is what I wish was done.

He talks of paying off the ballance due not according to Agreement, but With Iron at the high value it now is. To this I reply’d that at the Time the Money was Advancd, Lands had not rose, that the Accounts proves Labor was but little higher than Formerly, and that we Could have purchased Iron at the Value he was to deliver it.
The Assembly have determind to Allow more than his Agrement, they do not Say what. We allowed for what he furnished £30 pr. T: but it was Against my Opinion.
You will have (I have been told he Says so) a Troublesome business before you have done with him, or I mistake very Much. I have been more full than may be Nesasary, but Knowing the Man I could not help be[ing] so to put you on Your Gaurd. I have the Honor to be Sir Your Hble Servt.,

Archibald Cary

